Order entered April 20, 2018




                                                            In The
                                             Court of Appeals
                                      Fifth District of Texas at Dallas
                                                   No. 05-18-00273-CV

                            TEXAS INSTITUTE FOR SURGERY, L.L.P., Appellant

                                                               V.

                                        ANGELA M. CARPENTER, Appellee

                                 On Appeal from the 134th Judicial District Court
                                              Dallas County, Texas
                                      Trial Court Cause No. Dc-17-04230

                                                          ORDER
               The reporter’s record in this accelerated appeal is overdue. By postcard dated March 21,

      2018, we notified Court Reporter Vielica Dobbins the reporter’s record was overdue. We

      directed Ms. Dobbins to file the reporter’s record within ten days. To date, the reporter’s record

      has not been filed.

               Accordingly, we ORDER Vielica Dobbins, Official Court Reporter for the 134th Judicial

      District Court, to file, within TEN DAYS of the date of this order either (1) the reporter’s record;

      (2) written verification no hearings were recorded; or (3) written verification that appellant has

      paid for or made arrangements to pay for the record.1 We notify appellant that if we receive


1
    The docketing sheet filed by appellant in this case indicates the reporter’s record was requested on March 9, 2018 and
      that payment arrangements were made.
verification the reporter’s record has not been requested or that it has not been paid for, we may

order the appeal submitted without the reporter’s record. See Tex. R. App. P. 37.3(c).

       We DIRECT the Clerk to send copies of this order to:


       Honorable Dale Tillery
       Presiding Judge
       134th Judicial District Court

       Vielica Dobbins
       Official Court Reporter
       134th Judicial District Court

       All parties




                                                    /s/     CAROLYN WRIGHT
                                                            CHIEF JUSTICE